Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 6, 2022

                                     No. 04-22-00259-CR

                    EX PARTE Juan Gabriel COLORADO CARRILLO
                                     Appellant

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10367CR
                         Honorable Roland Andrade, Judge Presiding


                                        ORDER
         On September 29, 2022, the State filed a “Motion to Strike Appellant’s Reply Brief, or
Permit Additional Briefing after Submission in Ex Parte Ortiz.” We GRANT the State’s motion
as to its request to file additional post-submission briefing. We ORDER that the State may file a
sur-reply brief on or before October 19, 2022. We take under advisement the State’s motion as
to its request to strike Appellant’s reply brief. We ORDER that Appellant may file a response as
to the State’s request to strike Appellant’s reply brief on or before October 10, 2022.

       Entered this 6th day of October, 2022.

                                                                   PER CURIAM


       ATTESTED TO:______________________________
                             MICHAEL A. CRUZ,
                             Clerk of Court